      Case 1:20-cv-01005-CM Document 11 Filed 07/26/20 Page 1 of 1




                             Koenigsberg & Associates, P.C.
                                       Law Offices
                                     1213 Avenue U
                                Brooklyn, New York 11229
                        Telephone (718) 336-2003 writer’s extension #: 28
                                     Fax (929) 398-6648
                                    pdk212@gmail.com



                                                                 7/25/20

Hon. Coleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                       Re:              Docket No: 1:20-cv-01005-CM
                                        Steadman v. GEICO
                                        D/L: 5/26/17



Dear Hon. McMahon:

By previous letter, on consent, dated April 8, 2020, the parties notified your honor that
we have completed all fact and expert disclosure and are ready to proceed to trial. This
followed a Stipulation entered into between the parties dated March 24, 2020 agreeing
that discovery was complete.

As the trial in this matter will be conducted non-jury, pursuant to statute, we request, on
consent, that a bench trial be scheduled at the court’s earliest convenience, that the parties
may be permitted to submit a pre-trial order and that this court schedule any further
conference as the court may deem appropriate.


                                                Sincerely yours,
                                                Paul Koenigsberg,Esq.
                                                Koenigsberg & Associates, P.C.
                                                Attorneys for Plaintiff

                                                Francis J. Scahill, Esq.
                                                Scahill Law Group, P.C.
                                                Attorneys for Defendant
